—In an action, inter alia, to recover damages for negligent supervision, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (O’Connell, J.), dated June 1, 1999, as granted the motion of the defendant Loretta Walton for summary judgment dismissing the complaint insofar as asserted against her.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiffs’ cause of action against the respondent, Loretta Walton, was based on her alleged negligent supervision of the infant plaintiff, who was sexually assaulted by Walton’s 14-year-old son, while in her home for day care. The court properly granted the respondent’s motion for summary judgment dismissing the complaint insofar as asserted against her. In opposition to the respondent’s motion establishing prima facie her entitlement to that relief, the plaintiffs failed to raise an issue of fact that the respondent had actual or constructive notice that the presence of the defendant Jose Walton posed a danger to the child (see, Mirand v City of New York, 84 NY2d 44, 49; Gattyan v Scarsdale Union Free School Dist. No. 1, 152 AD2d 650, 651). Ritter, J. P., Thompson, Krausman and Gold-stein, JJ., concur.